     Case 2:17-cv-09703-MLCF-JVM Document 142 Filed 07/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


MARK RICHARD                                                        CIVIL ACTION


v.                                                                  NO. 17-9703


ST. TAMMANY PARISH SHERIFF’S DEPARTMENT                             SECTION “F”


                                  ORDER AND REASONS

      Beauty is in the eye of the beholder, but facts are stubborn

things.      In    2019,    the    plaintiff       claimed    to   have   established

“numerous      genuine     issues”    of    fact     regarding     his    “retaliation

claims” in opposing the defendant’s motion for summary judgment.

See Pl.’s Opp’n to Def.’s Second Mot. for Summ. J. at 24.                           Now,

with a jury trial fast approaching, he insists that despite what

he argued before, there is in fact “no genuine issue of material

fact regarding his retaliatory discharge from employment” with the

defendant sheriff’s department.                 See Mot. at 1 (emphasis added).

Thus, he now claims, there is no longer a need for trial; the

summary     judgment       record     conclusively       establishes        that     the

defendant had no legitimate reason for the alleged retaliatory

discharge at issue.         The defendants respond that the record does

leave   open      the   question     of    whether    their    asserted     basis    for

terminating the plaintiff is genuine or pretentious.

                                            1
   Case 2:17-cv-09703-MLCF-JVM Document 142 Filed 07/21/21 Page 2 of 2



     Notwithstanding    the    plaintiff’s   about-face,   an   objective

review of the record confirms that what was true in 2019 remains

true today: namely, that significant questions of fact turning

largely on witness credibility make summary judgment “patently

inappropriate.”   See Richard v. St. Tammany Par. Sheriff’s Dep’t,

2019 WL 1670743, at *14 (E.D. La. Apr. 17, 2019).

                              New Orleans, Louisiana, July 21, 2021



                                   _____________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                     2
